                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

LARRY C. WISE,

     Plaintiff,
                                     No. 3:18-cv-13851
v
                                     HON. ROBERT H. CLELAND
RYAN MORO AND WILLIAM
DOBBERSTEIN, Michigan State          MAG. DAVID R. GRAND
Police Officers, in the individual
capacity, together with JARED
MONTGOMERY,

     Defendants.
                                                           /
Larry C. Wise
Plaintiff in Pro Per
P.O. Box 356
Byron, MI 48418
(248) 701-5755

Mark E. Donnelly (P39281)
Attorney for Defendants Moro and Dobberstein
Michigan Department of Attorney General
State Operations Division
P.O. Box 30754
Lansing, MI 48909
(517) 335-7573
                                                           /


                       ORDER OF DISMISSAL
     The parties to this case, in a stipulation (entitled Plaintiff’s Notice

of Voluntary Dismissal) e-filed on January 24, 2020, that this action is

dismissed with prejudice and without costs or fees to any party.

     Consistent with the parties’ stipulation (entitled Plaintiff’s Notice

of Voluntary Dismissal) e-filed on January 24, 2020, IT IS ORDERED

that this case is DISMISSED in its entirety with prejudice and without

costs or fees to any party.

Dated; January 30, 2020
                                         s/Robert H. Cleland
                                         HON. ROBERT H. CLELAND
                                         U. S. District Court Judge




                                     2
